Detailed Action
This office action is in response the application No. 16/722,110 filed on 12/20/2019.

Status Of Claims
Claims 1-20 are allowed.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the aggregation of measurements feature, specifically, “selecting, at the controller, an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregating, at the controller, the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information;” as recited in independent claims 1, 11, and 18.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Raghothaman et al. (Publication No.: US 2019/0223037), the prior art discloses a CBRS architecture comprising UE, CBSD, SAS, and CxM [controller]; see Figure 1. The CBRS architecture address the problem of inefficiently reporting  individual UE measurement reports to a centralized spectrum-allocating device(s), e.g., a SAS and/or a CBRS connection manager 
Jatawickrama et al. (Publication No.: US 2018/0288620), the prior art discloses a CBRS network comprising UE, CBSD, SAS; see Figure 1. The prior art discloses allocating channels of a frequency spectrum (e.g. CBRS) based on the performed measurements, without compromising the privacy of the incumbent; see ¶ 0042. The SAS that receives sensed information from numerous sensing devices has adequate measurement data to aggregate and make a reliable decision as to a presence of an incumbent; see ¶ 0042.
Hakan et al. (Publication No.: WO 2015/197537), the prior art discloses a CBRS network comprising UE, CBRS device, SAS; see Figure 9. The perform report the measurement results 704 and/or 902 to the controlling entity; see page 15 lines 11-12. The controlling entity may be, or may be implemented at, an ASA/LSA/SAS node or management system, e.g., for further decisions; see page 15 lines 12-13. Reporting to the controlling entity may include forwarding the one or more reports 704 from the UE as the message 902, or processing (e.g., aggregating) the one or more reports 704 before sending the message; see page 15 lines 13-14.
Didenko et al. (Publication No.: US 2015/0181449), the prior art discloses a mechanism for monitoring parameters from mobile stations; see Figure 3. The mechanism transmit a monitoring request to the selected mobile stations; see Figure 3 Numeral 305-315. The response, including the measurement, from the mobile stations are associated with a location/timestamp and aggregated; see Figure 3 Numeral 320-335.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472